Citation Nr: 1820482	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-24 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include schizophrenia, schizoaffective disorder, depression, PTSD, and memory loss.


REPRESENTATION

Appellant represented by:	John E. Walus, Attorney


ATTORNEY FOR THE BOARD

Gillian A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 3, 1974, to October 17, 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Board remanded the matter in March 2016 for further development.


REMAND

After a thorough review of the record, the Board finds that remand is necessary to ensure due process is followed and there is a complete record upon which to decide the Veteran's claim.  38 U.S.C. § 5103 (2012); 38 C.F.R. § 3.159 (2017).

The Veteran contends that a psychiatric disability was caused or aggravated by traumatic events in service, including military sexual trauma (MST) and physical assaults.

A May 2015 VA medical opinion found that it was less likely than not that the Veteran's psychiatric disabilities were related to service.  The examiner's determination was based, in part, upon a February 2004 note by a nurse practitioner and a February 2004 MST screening report indicating that the Veteran denied experiencing MST in service.  However, the two documents not present in the record.  Further, the examiner does not appear to have considered adequately the numerous mental health treatment records dated between October 2010 and October 2011 where the Veteran discussed MST and physical assaults.

Accordingly, the case is REMANDED for the following action:

1.  Associate all VA medical records with the record, to specifically include any from February 2004.

2.  Then, schedule the Veteran for a VA examination with a psychiatrist or psychologist.  The examiner must consider the October 2010 to October 2011 VA treatment records wherein the Veteran reported sexual trauma during service, and all other treatment reports of record.  The examiner should elicit sufficient detail from the Veteran to provide an opinion and should conduct and examination.  The examiner should diagnose all psychiatric disabilities present.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that each psychiatric disability is related to service or any event of service.  The examiner should discuss whether it is at least as likely as not that the claimed personal assaults occurred during service and should cite to any evidence used in making that opinion.

3.  Then, readjudicate the appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

